


TRANSITION AND SEPARATION AGREEMENT
This Transition and Separation Agreement (the “Separation Agreement”) is entered
into by and among Michael Bender (“Bender”), and Spirit Realty Capital, Inc.
(together with all its direct and indirect affiliates, and its and their
successors, past, current or future directors, officers, and employees, and
anyone else connected with them, the “Company”).
WHEREAS, Bender has been employed by the Company pursuant to that certain
Amended and Restated Employment Agreement dated as July 17, 2013 (hereinafter,
the “Employment Agreement”);
WHEREAS, the Company reassigned Bender to the position of Chief Accounting
Officer;
WHEREAS, Bender has communicated a desire to terminate his employment for “Good
Reason” within the meaning of the Employment Agreement;
WHEREAS, the Company desires to retain Bender’s services through a transition
period to ensure that Bender’s duties are appropriately transitioned to a
suitable replacement in due course;
WHEREAS, pursuant to Section 8 of the Employment Agreement, Bender is required
to deliver to the Company a general release of claims substantially in the form
attached as Exhibit B thereto in connection with the receipt of the rights and
payments provided for therein, and the Company and Bender have determined to
memorialize their understanding and the arrangements regarding Bender’s
separation from employment in this Separation Agreement.
NOW, THEREFORE, FOR AND IN CONSIDERATION of good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and Bender
agree as follows.
1.Transition Period and Separation Date. Bender shall separate from his position
as Executive Vice President – Chief Accounting Officer as well as any and all
other officer, director, manager and committee positions with the Company and
its subsidiaries effective as of the date of this Separation Agreement, and
thereafter his employment with the Company in a non-executive position shall
continue through and including January 15, 2016 (the “Termination Date”). From
and after the date of this Separation Agreement through the Termination Date,
Bender shall perform, at the discretion of the Company, in good faith to the
best of his ability, such services as the Company may reasonably require in
order to transition his knowledge and duties to others within the Company, and
shall be performed at the times and locations requested by the Company from time
to time and performed in the manner reasonably acceptable to the Company. The
Company shall also have discretion to relieve Bender of any duties and limit his
access to the Company’s confidential information, systems, and facilities as it
sees fit. During his continued employment, Bender shall continue to receive his
usual salary and benefits and shall continue to vest in his outstanding awards
under the Company’s equity incentive plans. Upon the Termination Date, Bender
shall resign from and relinquish any and all remaining titles, offices,
directorships, and authority related to his employment. Any capitalized,
undefined terms used herein shall have the meaning set forth in the Employment
Agreement.
2.Separation Benefits. Following the termination of his employment, Bender shall
receive payment of the Accrued Benefits in accordance with the terms of the
Employment Agreement. Provided that Bender continues his employment with the
Company in good faith through the Termination Date, has performed and not
breached his obligations under this Separation Agreement or the Employment
Agreement, accepts this Separation Agreement, and executes and does not revoke
the Additional Release (as provided for herein), then, in addition to payment of
the Accrued Benefits, the Company shall provide

209781850

--------------------------------------------------------------------------------




Bender with the following payments and benefits in exchange for his agreement to
the promises and covenants contained herein:
a.    an amount equal to Bender’s monthly Base Salary rate as set forth in the
Employment Agreement, paid monthly for a period of twenty-four (24) months
following the Termination Date, with the first such payment (the January 2016
payment) payable as soon as practicable following the Effective Date of the
Additional Release (such that the January 2016 payment may be paid in February)
and the last such payment payable in December 2017; and
b.    an amount equal to Bender’s Annual Bonus for 2015 as defined in the
Employment Agreement, payable in a lump sum cash payment within sixty (60) days
following the Termination Date.
For the avoidance of doubt, if Bender fails to continue his employment with the
Company in good faith through the Termination Date, or breaches his obligations
under this Separation Agreement or the Employment Agreement, his entitlement to
the foregoing payments and benefits shall cease immediately. All incentive
compensation paid to Bender pursuant to this Agreement or otherwise in
connection with Bender’s employment with the Company shall be subject to
forfeiture, recovery by Company or other action pursuant to (a) the Company’s
recoupment policy or (b) any such policy which the Company may adopt from time
to time to the extent the Board of Directors of the Company determines in good
faith that the adoption and maintenance of such policy is necessary to comply
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or is otherwise required by the
laws of the United States.
3.Vesting of Incentive Awards. As noted above, Bender shall continue to vest in
any and all unvested incentive awards during his employment prior to the
Termination Date. Provided that Bender continues his employment with the Company
in good faith through the Termination Date, has not breached his obligations
under this Separation Agreement or the Employment Agreement, accepts this
Separation Agreement, and executes and does not revoke the Additional Release
(as provided for herein), then, for purposes of any and all incentive award
plans or incentive award agreements, Bender’s termination of employment shall be
considered a termination by Bender for “Good Reason,” and Bender shall receive
any and all accelerated vesting for a Good Reason termination pursuant to the
terms of such plans or agreements. If Bender fails to continue his employment
with the Company in good faith through the Termination Date, or breaches his
obligations under this Separation Agreement or the Employment Agreement, his
termination of employment shall not be considered for Good Reason under any such
plan or agreement. For the avoidance of doubt, the characterization of Bender’s
termination as for Good Reason for the purposes of incentive award vesting shall
not entitle him to any payments under the Employment Agreement; all payments
payable to Bender as a result of his termination are set forth exclusively in
this Separation Agreement and subject to the terms and conditions hereof.
4.Release. By Bender’s signature below, in consideration of the Company’s
promises set forth in this Separation Agreement, Bender hereby releases and
forever discharges as of the date hereof the Company and its affiliates,
subsidiaries and direct or indirect parent entities and all present, former and
future directors, officers, agents, representatives, employees, predecessors,
successors and assigns of the Company and/or its affiliates, subsidiaries and
direct or indirect parent entities (collectively, the “Released Parties”) to the
extent provided below. The Released Parties are intended to be third-party
beneficiaries of this Separation Agreement, and this Separation Agreement may be
enforced by each of them in accordance with the terms hereof in respect of the
rights granted to such Released Parties hereunder. Bender agrees as follows:

2
209781850

--------------------------------------------------------------------------------




a.    Bender understands that the payments or benefits paid or granted to him
under this Separation Agreement represent, in part, consideration for signing
this Separation Agreement, and are not salary, wages or benefits to which he was
already entitled. Bender understands and agrees that he will not receive the
payments and benefits specified in Paragraphs 2 and 3 of this Separation
Agreement unless he executes this Separation Agreement and does not revoke this
Separation Agreement within the time period permitted hereafter, and otherwise
meets the conditions to payment set forth herein. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.
b.    Except as provided in paragraph 4(d) below and except for the provisions
of the Employment Agreement which expressly survive the termination of Bender’s
employment with the Company, Bender knowingly and voluntarily (for himself, his
heirs, executors, administrators and assigns) releases and forever discharges
the Company and the other Released Parties from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
that this Separation Agreement becomes effective and enforceable) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which Bender, his spouse, or any of his heirs, executors,
administrators or assigns, may have, which arise out of or are connected with
Bender’s employment with, or separation or termination from, the Company
including, but not limited to, any claim for the termination benefits set forth
in the Employment Agreement, any allegation, claim or violation, arising under:
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; the Equal Pay Act of 1963, as amended; the Americans with Disabilities Act
of 1990; the Family and Medical Leave Act of 1993; the Worker Adjustment
Retraining and Notification Act; the Employee Retirement Income Security Act of
1974; any applicable Executive Order Programs; the Fair Labor Standards Act; or
their state or local counterparts; or under any other federal, state or local
civil or human rights law, or under any other local, state, or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”).
c.    Bender represents and warrants that he has made no assignment or transfer
of any right, claim, demand, cause of action, or other matter covered by
Paragraph 4(b) above.
d.    Bender agrees that he is hereby waiving all rights to sue or obtain
equitable, remedial or punitive relief from any or all Released Parties of any
kind whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, Bender further acknowledges that he is not waiving
and is not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that Bender
disclaims and waives any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation or proceeding.
Additionally, Bender is not waiving (i) any right to the Accrued Benefits,
(ii) any claim for the benefits provided for in this Separation Agreement; (iii)
any claim relating to directors’ and officers’ liability insurance coverage or
any right of indemnification under the Company’s organizational

3
209781850

--------------------------------------------------------------------------------




documents or otherwise; or (iv) his rights as an equity or security holder in
the Company or its affiliates.
e.    In signing this Separation Agreement, Bender acknowledges and intends that
it shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. Bender expressly consents that this Separation Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a Separation Agreement of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. Bender acknowledges and agrees that this
waiver is an essential and material term of this Separation Agreement and that
without such waiver the Company would not have agreed to the terms of this
Separation Agreement. Bender further agrees that in the event he should bring a
Claim seeking damages against the Company, or in the event he should seek to
recover against the Company in any Claim brought by a governmental agency on his
behalf, this Separation Agreement shall serve as a complete defense to such
Claims to the maximum extent permitted by law. Bender further agrees that he is
not aware of any pending claim of the type described in Paragraph 4(b) above as
of the execution of this Separation Agreement.
f.    Bender represents and warrants that he is not aware of any claim he may
have against the Company other than the claims that are released by this
Separation Agreement. Bender acknowledges that he may hereafter discover claims
or facts in addition to or different than those which he now knows or believes
to exist with respect to the subject matter of the release set forth in
Paragraph 4(b) above and which, if known or suspected at the time of entering
into this Separation Agreement, may have materially affected this Separation
Agreement and his decision to enter into it.
g.    The Company represents and warrants that it is not aware of any facts or
circumstances that would give rise to any claim against Bender by the Company.
h.    Notwithstanding anything in this Separation Agreement to the contrary,
this Separation Agreement shall not relinquish, diminish, or in any way affect
any rights or claims arising out of any breach by the Company or by any Released
Party or by Bender of the Separation Agreement after the date hereof.
Additionally, nothing in this Separation Agreement will relieve or diminish any
obligation of the Company, whether pursuant to contract, bylaw, policy or common
law, to defend or indemnify Bender with respect to actions brought by third
parties arising out of or related to Bender’s employment with the Company.
i.    Bender agrees that, after the Termination Date, and within 21 days
thereof, he shall execute the Additional Release attached hereto as Exhibit A
(the “Additional Release”). As set forth in the Additional Release, Bender has
seven days after signing the Additional Release to revoke his waiver of claims
set forth therein. If Bender does not revoke the Additional Release during the
seven-day revocation period, then it shall become effective on the eighth day
after he signs it.
5.No Admissions. Bender agrees that neither this Separation Agreement, nor the
furnishing of the consideration for this Separation Agreement, shall be deemed
or construed at any time to be an admission by the Company, any Released Party
or Bender of any improper or unlawful conduct.

4
209781850

--------------------------------------------------------------------------------




6.Survival of Certain Obligations. Bender hereby acknowledges that his
obligations under the Employment Agreement shall continue through the
Termination Date and that Sections 9 through 13, 15, 17, 18 and 20 of the
Employment Agreement shall survive his execution of this Separation Agreement
and beyond the Termination Date. Further, as a material inducement to the
Company to enter into this Separation Agreement with Bender and to pay him the
payments provided for herein, by Bender’s signature below, he represents,
warrants and agrees that: (a) he has not breached the Employment Agreement; (b)
the covenants and obligations set forth therein are reasonable; (c) he will
abide by, and refrain from breaching, the covenants and obligations set forth in
the Employment Agreement, including, but not limited to, Sections 9 through 13,
15, 17, 18 and 20 of the Employment Agreement; and (d) the compensation provided
for in this Separation Agreement fully compensates him for any burden or
inconvenience he might bear as a result of his continued adherence to those
obligations. In addition, Bender specifically acknowledges and agrees that, in
the event that he breaches any of his obligations of confidentiality,
non-competition, non-solicitation, or non-disparagement, the Company will suffer
irreparable damage and injury and that, in the event of such breach, the Company
shall have, in addition to any and all remedies at law, the right to an
immediate injunction and restraining order, specific performance or other
equitable relief from a court of competent jurisdiction, as more fully set forth
in the Employment Agreement, to prevent the violation of Bender’s obligations
hereunder without being required to prove damages or to furnish any bond or
other security. Bender further acknowledges and agrees that he was a senior
officer at the Company and had access to sensitive information, including but
not limited to the Company’s financial information, compensation details,
business arrangements and investor-related information, and that he is bound to
refrain from disclosing such information to anyone outside of the Company,
unless such disclosure is required by law, as more fully set forth in the
Employment Agreement. For the avoidance of doubt, and without altering Bender’s
obligations, nothing herein or in Bender’s Employment Agreement prohibits him
from reporting to, or cooperating with, any governmental or self-regulatory
authority concerning any suspected violation of law. Bender further agrees that
any breach of his continuing obligations under the Employment Agreement shall
also constitute a breach of this Separation Agreement, which, if material, will
obligate him to return the consideration provided to him under this Separation
Agreement, if the Company so elects.
7.Severability. Whenever possible, each provision of this Separation Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Separation Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this Separation
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.
8.Entire Agreement. This Separation Agreement, together with the Employment
Agreement (which partially survives the execution of this Separation Agreement
and remains in effect even after the termination of Bender’s employment, as more
fully described above), is the entire agreement between Bender and the Company
with respect to the matters addressed therein. The Company makes no
representations regarding its relationship with or obligations to Bender, or as
to the tax consequences of Bender’s entering into this Separation Agreement, and
none it may have made in the past survive, except as set forth in this
Separation Agreement. Bender expressly agrees that the Company shall have no
liability to him for any tax or penalty imposed on him as a result of this
Separation Agreement. Except as expressly set forth herein, this Separation
Agreement supersedes all existing agreements, whether written or oral, between
Bender and the Company.

5
209781850

--------------------------------------------------------------------------------




9.Amendment. This Separation Agreement cannot be amended, supplemented, or
modified nor may any provision hereof be waived, except by a written instrument
executed by the party against whom enforcement of any such amendment,
supplement, modification or waiver is sought.
10.Legal Counsel. Bender acknowledges that he has had an opportunity to consult
with counsel before signing this Separation Agreement.
11.Full Understanding. Bender acknowledges that he has read this Separation
Agreement carefully, fully understands the meaning of the terms of this
Separation Agreement, and is signing this Separation Agreement knowingly and
voluntarily.
12.Choice of Law. This Separation Agreement will be governed by and construed in
accordance with the laws of the State of Arizona, without regard to any conflict
of law or choice of law provisions thereof.
13.Voluntary Execution. Bender acknowledges that he has carefully read this
Separation Agreement and that he understands all of its terms including the full
and final release of claims set forth in Paragraph 4. He further acknowledges
that he has voluntarily entered into this Separation Agreement; that he has not
relied upon any representation or statement, written or oral, not set forth in
this Separation Agreement; that the only consideration for signing this
Separation Agreement is as set forth herein; that the consideration received for
executing this Separation Agreement is greater than that to which he would
otherwise be entitled; and that this document gives him the opportunity and
encourages him to have this Separation Agreement reviewed by his attorney.
14.Acceptance.     In order to signify Bender’s acceptance of this offer, he
shall execute this Separation Agreement where indicated below, and return it to
the Company, whereupon it shall become binding. This Separation Agreement must
be accepted, if at all, no later than September 14, 2015. If Bender has not
returned an executed copy of this Separation Agreement to the Company by
September 14, 2015, the Company’s offer of this Separation Agreement shall be
considered rescinded as of the next day.

6
209781850

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Agreement on the latest date
set forth below.
SPIRIT REALTY CAPITAL, INC.




___________________________________        August 27, 2015
By:                            Date
Title:




BY SIGNING THIS SEPARATION AGREEMENT, I REPRESENT AND AGREE THAT:


•
I HAVE READ IT CAREFULLY;



•
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT
OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;



•
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;



•
I HAVE SIGNED THIS SEPARATION AGREEMENT KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND



•
I AGREE THAT THE PROVISIONS OF THIS SEPARATION AGREEMENT MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 


                                
SIGNED:                            DATE: August 27, 2015
MICHAEL BENDER





7
209781850

--------------------------------------------------------------------------------






EXHIBIT A
ADDITIONAL RELEASE


TO BE EXECUTED ONLY AFTER THE TERMINATION DATE


By his signature below, Michael Bender (“Bender”) hereby releases and forever
discharges as of the date hereof Spirit Realty Capital, Inc. (the “Company”) and
the Released Parties as set forth herein. Capitalized undefined terms used in
this Additional Release shall have the meaning ascribed to them in the
Transition and Separation Agreement between Bender and the Company (the
“Separation Agreement”). The Released Parties are intended to be third-party
beneficiaries of this Additional Release, and this Additional Release may be
enforced by each of them in accordance with the terms hereof in respect of the
rights granted to such Released Parties hereunder. Bender agrees as follows:
1.Bender understands that the payments or benefits to be paid or granted to him
under the Separation Agreement represent, in part, consideration for signing
this Additional Release, and are not salary, wages or benefits to which he was
already entitled. Bender understands and agrees that he will not receive the
payments and benefits specified in Paragraphs 2 and 3 of the Separation
Agreement unless he executes this Additional Release during the time frame
specified in the Separation Agreement, and does not revoke this Additional
Release within the time period permitted hereafter. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.
2.Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Employment Agreement which survive the termination of Bender’ employment
with the Company as set forth expressly in the Separation Agreement, Bender
knowingly and voluntarily (for himself, his heirs, executors, administrators and
assigns) releases and forever discharges the Company and the other Released
Parties from any and all claims, suits, controversies, actions, causes of
action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date that this Additional Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which Bender, his
spouse, or any of his heirs, executors, administrators or assigns, may have,
which arise out of or are connected with Bender’ employment with, or separation
or termination from, the Company including, but not limited to, any claim for
the termination benefits set forth in the Employment Agreement, any allegation,
claim or violation, arising under: Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

8
209781850

--------------------------------------------------------------------------------




3.Bender represents and warrants that he has made no assignment or transfer of
any right, claim, demand, cause of action, or other matter covered by Paragraph
2 above.
4.Bender agrees that this Additional Release does not waive or release any
rights or claims that he may have under the Age Discrimination in Employment Act
of 1967 (the “ADEA”) which arise after the date he executes this Additional
Release. Bender acknowledges and agrees that his separation from employment with
the Company shall not serve as the basis for any claim or action (including,
without limitation, any claim under the ADEA). In accordance with the ADEA,
Bender acknowledges that the ADEA requires that he be advised to consult with an
attorney before he waives any claim under the ADEA, and Bender recognizes that,
by this Additional Release, he has been so advised. In addition, the ADEA allows
Bender 21 days to decide whether to waive claims under the ADEA, although he is
not required to wait the entire 21 days if he chooses to accept sooner. Under
the ADEA, Bender has seven days after signing this Additional Release to revoke
the waiver, as described further herein. If Bender does not revoke this
Additional Release during the seven-day revocation period, then it shall become
effective on the eighth day after he signs it (the “Effective Date”). If Bender
elects to revoke this Additional Release during the seven-day revocation period,
such revocation must be in writing and personally delivered to the General
Counsel of the Company, or if mailed, then sent to the attention of General
Counsel, at 16767 N. Perimeter Drive, Suite 210, Scottsdale, Arizona 85260, and
postmarked within seven (7) days of the date upon which this Agreement was
signed by Bender.
5.Bender agrees that he is hereby waiving all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, Bender further acknowledges that he is not waiving
and is not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that Bender
disclaims and waives any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation or proceeding.
Additionally, Bender is not waiving (i) any right to the Accrued Benefits; (ii)
any claim for the benefits provided for in the Separation Agreement; (iii) any
claim relating to directors’ and officers’ liability insurance coverage or any
right of indemnification under the Company’s organizational documents or
otherwise; or (iv) his rights as an equity or security holder in the Company or
its affiliates.
6.In signing this Additional Release, Bender acknowledges and intends that it
shall be effective as a bar to each and every one of the Claims. Bender
expressly consents that this Additional Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected Claims (notwithstanding any state or
local statute that expressly limits the effectiveness of a release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. Bender acknowledges and agrees
that this waiver is an essential and material term of the Separation Agreement
and that without such waiver the Company would not have agreed to the terms of
the Separation Agreement. Bender further agrees that in the event he should
bring a Claim seeking damages against the Company, or in the event he should
seek to recover against the Company in any Claim brought by a governmental
agency on his behalf, this Additional Release shall serve as a complete defense
to such Claims to the maximum extent permitted by law. Bender further agrees
that he is not aware of any pending claim of the type described in Paragraph 2
above as of the execution of this Additional Release.
7.Bender represents and warrants that he is not aware of any claim he may have
against the Company other than the claims that are released by this Additional
Release. Bender acknowledges that he

9
209781850

--------------------------------------------------------------------------------




may hereafter discover claims or facts in addition to or different than those
which he now knows or believes to exist with respect to the subject matter of
the release set forth in Paragraph 2 above and which, if known or suspected at
the time of entering into this Additional Release, may have materially affected
this Additional Release and his decision to enter into it.
8.Notwithstanding anything in this Additional Release to the contrary, this
Separation Agreement shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company or by any Released
Party or by Bender of the Separation Agreement after the date hereof.
Additionally, nothing in this Additional Release will relieve or diminish any
obligation of the Company, whether pursuant to contract, bylaw, policy or common
law, to defend or indemnify Bender with respect to actions brought by third
parties arising out of or related to Bender’ employment with the Company.


BY SIGNING THIS ADDITIONAL RELEASE, I REPRESENT AND AGREE THAT:


•
I HAVE READ IT CAREFULLY;



•
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;



•
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;



•
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;



•
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS ADDITIONAL
RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS ADDITIONAL
RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE
REQUIRED 21-DAY PERIOD;



•
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS ADDITIONAL
RELEASE TO REVOKE IT AND THAT THIS ADDITIONAL RELEASE SHALL NOT BECOME EFFECTIVE
OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;



•
I HAVE SIGNED THIS ADDITIONAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND



•
I AGREE THAT THE PROVISIONS OF THIS ADDITIONAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN


10
209781850

--------------------------------------------------------------------------------




WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
 


                                
SIGNED:                            DATE:             
MICHAEL BENDER

11
209781850